Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments, see Applicant Arguments/Remarks Made in an Amendment, filed July 06, 2022, with respect to the rejections of claims 1, 3, and 6 under 35 U.S.C. § 102(a)(1) and the rejections of claims 4, 5, and 7 under 35 U.S.C. § 103 have been fully considered.  Amendments to claims 1, 3-7, 9 have been fully considered.  Examiner acknowledges cancellation of claims 2 and 8.  Upon further consideration, examiner has determined that said amendments do not appear to add new subject matter and have placed the application in condition for allowance.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via electronic internet communication with Mr. Doug Gallagher (Attorney Registration No. 57,783) on August 10, 2022.

The application has been amended as follows: 
4. (Currently Amended) The display device according to claim 3, wherein the active driving circuit array comprises a plurality of active drive circuits, the active driving circuits each are connected to the organic electroluminescent element array; the active drive circuits each comprise:
a second data wire disposed along a first direction, and a second scan wire disposed along a second direction, the first direction is not parallel to the second direction, and a control unit, the control unit is electrically coupled to the second scan wire and the second data wire.

Allowable Subject Matter

Claims 1, 3-7, and 9-10 are allowable.

Claim 1 is allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious: 
“an electrical shielding layer disposed under the display panel; a polarizer disposed on a side of the display panel away from the electrical shielding layer; an optical adhesive layer disposed on a side of the polarizer away from the display panel; and a cover glass disposed on a side of the optical adhesive layer away from the polarizer,” 
taken in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 3-7 and 9-10 are allowed because they inherit the allowable subject matter of claim 1 and are similarly allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819